For Release October 25, 2007Contacts: 5:00 p.m. EDTMedia:Martha Lawson 423-224-6574 / mglawson@eastman.com Investors:Greg Riddle 212-835-1620 / griddle@eastman.com Eastman Announces Third-Quarter 2007 Financial Results KINGSPORT, Tenn., October 25, 2007 – Eastman Chemical Company (NYSE:EMN) today announced earnings of $0.24 per diluted share for third quarter 2007 versus earnings of $1.15 per diluted share for third quarter 2006. Excluding the items described in the following paragraph, third-quarter 2007 earnings were $1.26 per diluted share, while third-quarter 2006 earnings were $1.24 per diluted share. For reconciliations to reported company and segment earnings, see Tables 3, 5, and 6 in the accompanying third-quarter 2007 financial tables. Included in the results for third quarter 2007 were asset impairments and restructuring charges of $120 million ($80 million after tax), primarily related to the recently announced agreements to sell the company's PET polymers facilities in Mexico and Argentina and accelerated depreciation costs of $9 million resulting from continuing restructuring actions at the company's Longview, Texas, and Columbia, S.C., facilities.Third quarter 2006 results included asset impairments and restructuring charges of $13 million. "We continue to deliver strong results throughout the company with the exception of our PET business," said Brian Ferguson, chairman and CEO. "This excellent performance reflects focused efforts of Eastman people around the world during ongoing volatility in our key raw material and energy costs. Regarding the PET business, we continue to make good progress on implementing strategic actions that will substantially improve the results of this business." (In millions, except per share amounts)3Q2007 3Q2006 Sales revenue$1,813$1,966 Earnings per diluted share$0.24$1.15 Earnings per diluted share excluding accelerated depreciation costs and asset impairments and restructuring charges*$1.26$1.24 Net cash provided by operating activities$312 $70 * For reconciliations to reported company and segment earnings see Tables 3, 5 and 6 in the accompanying third-quarter 2007 financial tables. Sales revenue for third quarter 2007 was $1.8 billion, 8 percent lower than third quarter 2006.Third quarter 2007 sales revenue included contract ethylene sales resulting from the fourth quarter 2006 divestiture of the polyethylene business.Third quarter 2006 sales revenue included sales from divested product lines. Excluding these items, sales revenue was similar to third quarter 2006.For reconciliations to reported company and segment sales revenue, see Tables 4 and 5 in the accompanying third-quarter 2007 financial tables. Operating earnings in third quarter 2007 were $40 million compared with operating earnings of $158 million in third quarter 2006. Excluding asset impairments and restructuring charges from both third quarter 2007 and third quarter 2006 and accelerated depreciation costs from third quarter 2007, operating earnings were $169 million in third quarter 2007 compared with $171 million in third quarter 2006. The company's third-quarter 2007 raw material and energy costs were similar to third quarter 2006, with increasing propane costs and decreasing costs for paraxylene. Segment Results 3Q 2007 versus 3Q 2006 Coatings, Adhesives, Specialty Polymers and Inks– Sales revenue was similar to third quarter 2006 as a favorable shift in product mix and higher selling prices were offset by lower sales volume.The lower sales volume was primarily attributed to the divestiture of the company's Epolene product lines in fourth quarter 2006.Operating earnings increased year over year as improved product mix and higher selling prices more than offset higher raw material and energy costs. Fibers– Sales revenue increased by 14 percent due primarily to higher selling prices.The higher selling prices were mainly the result of efforts to offset higher raw material and energy costs, particularly for wood pulp, and the impact of favorable market conditions attributed to competitor outages. Third quarter 2007 operating earnings of $66 million were the highest in the segment's history, reflecting strong results for acetate tow and acetyl chemical product lines. Performance Chemicals and Intermediates– Sales revenue increased by 17 percent due mainly to higher sales volume, which was significantly impacted by contract ethylene sales resulting from the divestiture of the polyethylene business. Excluding the contract ethylene sales and divested product lines, PCI's sales revenue increased by 6 percent due to higher selling prices in response to higher raw material and energy costs.Operating earnings, excluding asset impairments and restructuring charges in both periods and accelerated depreciation costs in third quarter 2007, increased to $51 million in third quarter 2007 compared with $33 million in third quarter 2006.The higher operating earnings were attributed to favorable market conditions, particularly for acetyl chemicals and olefin-based derivative products in the United States and Asia Pacific. Performance Polymers– Sales revenue declined by 37 percent due mainly to the divestiture of the polyethylene business.Sales revenue for continuing PET product lines decreased 17 percent due to lower sales volume. The lower sales volume was mainly attributed to the divestiture of the Spain PET facility and operational disruptions at the Argentina PET facility. The decrease in sales volume was partially offset by higher sales volume in North America due to increased operating rates of the company's South Carolina PET facility based on IntegRex™ technology.Third quarter 2007 results included asset impairments and restructuring charges of $120 million and accelerated depreciation costs of $7 million. Excluding those items, operating results for continuing PET product lines were a loss of $7 million in third quarter 2007 compared to operating earnings of $5 million in third quarter 2006. The decline, primarily in North America, was attributed to costs associated with actions to improve results at the South Carolina PET facility, continued volatile raw material and energy costs and low PET industry operating rates which resulted in compressed gross margins.The Company entered into a definitive agreement in September 2007 for the sale of PET polymers production facilities in Mexico and Argentina and the related businesses.For more information, please see Table 4 and 5 in the accompanying third-quarter 2007 financial tables which include results from PET sales in Latin America. Specialty Plastics– Sales revenue increased by 5 percent due primarily to higher selling prices and improved product mix.Selling prices increased to offset higher raw material and energy costs. Sales volume declined slightly as higher volumes in copolyester products were mostly offset by a decline in demand for polyester products used in photographic and optical films.Operating earnings declined to $13 million in third quarter 2007 from $18 million in third quarter 2006.The decrease was due primarily to higher research and development costs for commercialization of high-temperature copolyester products, recently introduced as Eastman Tritan™ copolyester. Cash Flow Eastman generated $312 million in cash from operating activities during third quarter 2007, reflecting continued strong net earnings, excluding asset impairments and restructuring charges, and a decrease in working capital.In addition, the company repurchased 3.2 million shares in the third quarter, which completed $300 million in share repurchases authorized by the Board of Directors in February 2007. The company purchased a total of 4.6 million shares at an average price of $65 per share during the first nine months of 2007. Outlook Commenting on the outlook for the fourth quarter, Ferguson said, "We anticipate normal seasonality will reduce demand sequentially in most of our businesses and product lines during the quarter. We also expect continued volatility in our raw material and energy costs.As a result, we expect fourth quarter 2007 earnings per share to be similar to fourth quarter 2006 earnings per share of $1.00 excluding gains and charges related to strategic decisions in both periods." Eastman will host a conference call with industry analysts on October 26th at 8:00 a.m. EDT. To listen to the live webcast of the conference call, go to www.eastman.com, Investors, Presentations. To listen via telephone, the dial-in number is (719) 457-2692, passcode number 2494549. A telephone replay will be available continuously from 11:00 a.m. EDT, October 26, to 12:00 midnight EDT, November 2, at 888-203-1112, passcode number 2494549. Eastman manufactures and markets chemicals, fibers and plastics worldwide. It provides key differentiated coatings, adhesives and specialty plastics products; is one of the world’s largest producers of PET polymers for packaging; and is a major supplier of cellulose acetate fibers. As a Responsible Care® company, Eastman is committed to achieving the highest standards of health, safety, environmental and security performance. Founded in 1920 and headquartered in Kingsport,
